DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Newly submitted claim 43 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 43 is claiming the embodiment of Figs. 2A-2E having the gettering layer formed in the second epitaxial layer 14.  The previous claims (e.g. the previous claim 1) is claiming the embodiment of Figs. 1A-1D having the gettering layer formed within the substrate 12.  The embodiment Figs. 1A-1D and the embodiment Figs. 2A-2E are distinct from each other because of the different locations of the gettering layer.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 43 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-18, 20-21, 27, 29-31, 33, 37, 41-42 and 44-59 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 15 recites the limitation “the gettering layer including carbon and having a thickness not more than 560 nanometers”, which lacks the full support of the original disclosure.  This limitation is claiming a range of the thickness of the gettering layer being not more than 560 nanometers.  The specification does not teach this range of the thickness of the gettering layer.  Fig. 5A seems to indicate a thickness of the gettering layer by two vertical lines, but does not supply the numerical value of the thickness of gettering layer.  Furthermore, Fig. 5A only show one thickness of the gettering layer and does not support the range of the thickness of gettering layer as claimed.  
Claim 27 recites the limitation “wherein a concentration of profile of such carbon has … a width of 100 nanometers or less at half of the peak carbon concentration”, which lacks the full support of the original disclosure.  The original specification teach “half width” (e.g. paragraph [0081]), but does not mention an width at half of the peak carbon concentration.
Claim 37 recited the limitation “a haze level of 0.26 parts-per-million or less” in the 4th line of the claim, which lacks the full support of the original disclosure.  The original disclosure does not teach this range.
Claim 37 recites the limitation “the gettering layer including … hydrogen” in the last line of the claim, which lacks the full support of the original disclosure.  The specification does not teach the substrate including hydrogen.  The specification teach in paragraph [0043] that the cluster ions includes hydrogen, but does not teach that the substrate includes hydrogen after the implantation.  In fact, Kirkpatrick et al. (US 2016/0172197) teaches in paragraphs [0146-0147] that in the implantation of carbon and hydrogen atoms, the hydrogen atoms would escape from the implanted layer and leave carbon and silicon atoms in the layer.  There is no support in the original disclosure for the substrate including hydrogen.
Claim 46 recites the limitation “the substantially constant concentration of carbon concentration from the second top surface to the gettering layer is about 2.0 x 1016 atoms-per-cubic-centimeter or less” in the claim, which lacks the full support of the original disclosure.  This limitation is claiming a range of the substantially constant concentration of carbon concentration being about 2.0 x 1016 atoms-per-cubic-centimeter or less.  The specification does not teach this range of the substantially constant concentration of carbon concentration.  Fig. 5A shows the substantially constant concentration of carbon concentration, but does not supply the numerical value of the substantially constant concentration of carbon concentration.  Furthermore, Fig. 5A only show one of the substantially constant concentration of carbon concentration and does not support the range of the substantially constant concentration of carbon concentration of about 2.0 x 1016 atoms-per-cubic-centimeter or less. 
Claim 47 recites the limitation “a base concentration of carbon above and below the gettering layer” in the claim, which lacks the full support of the original disclosure.  The original specification does not disclose this limitation.  
Claim 48 recites the limitation “the gettering layer has a thickness not more than 560 nanometers”, which lacks the full support of the original disclosure.  This limitation is claiming a range of the thickness of the gettering layer being not more than 560 nanometers.  The specification does not teach this range of the thickness of the gettering layer.  Fig. 5A seems to indicate a thickness of the gettering layer by two vertical lines, but does not supply the numerical value of the thickness of gettering layer.  Furthermore, Fig. 5A only show one thickness of the gettering layer and does not support the range of the thickness of gettering layer as claimed.  
Claim 51 recites the limitation “the gettering layer has a thickness not more than 560 nanometers”, which lacks the full support of the original disclosure.  This limitation is claiming a range of the thickness of the gettering layer being not more than 560 nanometers.  The specification does not teach this range of the thickness of the gettering layer.  Fig. 5A seems to indicate a thickness of the gettering layer by two vertical lines, but does not supply the numerical value of the thickness of gettering layer.  Furthermore, Fig. 5A only show one thickness of the gettering layer and does not support the range of the thickness of gettering layer as claimed.  
Claim 53 recites the limitation “the gettering layer … having thickness not more than 560 nanometers”, which lacks the full support of the original disclosure.  This limitation is claiming a range of the thickness of the gettering layer being not more than 560 nanometers.  The specification does not teach this range of the thickness of the gettering layer.  Fig. 5A seems to indicate a thickness of the gettering layer by two vertical lines, but does not supply the numerical value of the thickness of gettering layer.  Furthermore, Fig. 5A only show one thickness of the gettering layer and does not support the range of the thickness of gettering layer as claimed.  
Claim 55 recites the limitation “the gettering layer includes a peak nickel concentration of 5 x 1016 atoms-per-cubic-centimeter or more” in the claim, which lacks the full support of the original disclosure.  This limitation is claiming a range of the peak nickel concentration of the gettering layer being 5 x 1016 atoms-per-cubic-centimeter or more.  The specification does not teach this range of the peak nickel concentration of the gettering layer.  Fig. 5A shows the peak nickel concentration of the gettering layer, but does not supply the numerical value of the peak nickel concentration of the gettering layer.  Furthermore, Fig. 5A only show one peak nickel concentration of the gettering layer and does not support the range of the peak nickel concentration of the gettering layer as claimed.  
Claims 16-18, 20-21, 29-31, 33, 41-42 and 44-59 are rejected because they depend on the rejected claims 15, 27, 37 and 53.
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-18, 20-21, 27, 29-31, 33, 41, 44-51 and 53-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the edges of the getter layer.  Claim 15 is claiming “a thickness” of “the getter layer” without defining the edges of the getter layer.  The thickness of the getter layer depends on the locations of the edges of the getter layer.  Without defining the edges of the getter layer, the thickness of the getter layer becomes indefinite.
Claim 27 recites the limitation “a width of 100 nanometers or less at half of the peak carbon concentration”, which is ambiguous.  The width is defined by two end points, while the limitation only indicates one end point.
Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the edges of the getter layer.  Claim 41 is claiming “a thickness” of “the getter layer” without defining the edges of the getter layer.  The thickness of the getter layer depends on the locations of the edges of the getter layer.  Without defining the edges of the getter layer, the thickness of the getter layer becomes indefinite.
Claim 47 recites the limitation “a base concentration of carbon above and below the gettering layer” in the claim.  It is unclear how “a base concentration” is defined. 
Claim 48 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the edges of the getter layer.  Claim 48 is claiming “a thickness” of “the getter layer” without defining the edges of the getter layer.  The thickness of the getter layer depends on the locations of the edges of the getter layer.  Without defining the edges of the getter layer, the thickness of the getter layer becomes indefinite.
Claim 51 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the edges of the getter layer.  Claim 51 is claiming “a thickness” of “the getter layer” without defining the edges of the getter layer.  The thickness of the getter layer depends on the locations of the edges of the getter layer.  Without defining the edges of the getter layer, the thickness of the getter layer becomes indefinite.
Claim 53 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the edges of the getter layer.  Claim 53 is claiming “thickness” of “the getter layer” without defining the edges of the getter layer.  The thickness of the getter layer depends on the locations of the edges of the getter layer.  Without defining the edges of the getter layer, the thickness of the getter layer becomes indefinite.
Claim 56 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the edges of the getter layer.  Claim 56 is claiming “the thickness” of “the getter layer” without defining the edges of the getter layer.  The thickness of the getter layer depends on the locations of the edges of the getter layer.  Without defining the edges of the getter layer, the thickness of the getter layer becomes indefinite.
Claim 60 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the edges of the getter layer.  Claim 60 is claiming “a thickness” of “the getter layer” without defining the edges of the getter layer.  The thickness of the getter layer depends on the locations of the edges of the getter layer.  Without defining the edges of the getter layer, the thickness of the getter layer becomes indefinite.
Claims 16-18, 20-21, 29-31, 33, 41-42 and 44-59 are rejected because they depend on the rejected claims 15, 27 and 53.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-18, 20-21, 53 and 56-60 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Asayama et al. (JP 2010-040864, please see the machine translation in the IDS submitted 03/25/2020) in view of Ishibashi et al. (US 2012/0090536).
Regarding claim 15, Asayama et al. teach a semiconductor wafer (1 and 3, Fig. 3E, [0064]) comprising: a substrate (1, Fig. 3E, [0060]) having a first top surface (the top surface of 1); an epitaxial layer (3; Fig. 3E, [0064]) on the first top surface (the top surface of 1; see Fig. 3E), the epitaxial layer (3) having a second top surface (the top surface of 3); and a gettering layer (second layer 4; Fig. 3E, [0060]) within the substrate (1), the gettering layer (4) including carbon ([0061]).
Asayama et al. do not teach the epitaxial layer having a second top surface that forms a haze level between 0.05 and 0.26 parts-per-million; the gettering layer having a thickness not more than 560 nanometers (emphasis added).
In the same field of endeavor of semiconductor manufacturing, Ishibashi et al. teach the epitaxial layer (the top epitaxial layer; [0073]) having a second top surface (the top surface of  the top epitaxial layer; [0073]) that forms a haze level between 0.05 and 0.26 parts-per-million (0.09 ppm; [0073]).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the inventions of Asayama et al. and Ishibashi et al., and use the polishing process as taught by Ishibashi et al., because the process can suppress the degradation of the flatness and the occurrence of particles, while keeping the thickness of the epitaxial layer on the front surface uniform as taught by Ishibashi et al. ([0061]). 
Regarding the limitation “the gettering layer having a thickness not more than 560 nanometers”, parameters such as the thickness of gettering layer in the art of semiconductor manufacturing process are subject to routine experimentation and optimization to achieve the desired device performance during device fabrication ([0079] of Asayama et al.).   Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the thickness of gettering layer within the range as claimed in order to achieved the desired device performance ([0079] of Asayama et al.).
Regarding claim 16, Asayama et al. teach the semiconductor wafer of Claim 15, wherein the gettering layer (4) includes a peak carbon concentration 1015-1022 atoms/cc ([0061]) which overlaps the clamed range of between 1 x 1019 and 1 x 1021 atoms-per-cubic-centimeter, that establishes a prima facie case of obviousness (MPEP 2144.05).
Regarding claim 17, Asayama et al. teach the semiconductor wafer of Claim 15, wherein the gettering layer (4) includes a peak carbon concentration 1015-1022 atoms/cc ([0061]) which overlaps the clamed range of between 1 x 1017 and 1 x 1022 atoms-per-cubic-centimeter, that establishes a prima facie case of obviousness (MPEP 2144.05).
Regarding claim 18, Asayama et al. teach the semiconductor wafer of Claim 16, wherein the peak carbon concentration (the peak of the concentration profile of carbon) is located at a depth of 10-2000 nm (0.01-2 micrometers; [0061]) which overlaps the claimed range of within 150 nanometers of the first top surface (the top surface of 1), that establishes a prima facie case of obviousness (MPEP 2144.05).
Regarding claim 20, Asayama et al. teach the semiconductor wafer of Claim 17, wherein the peak carbon concentration (the peak of the concentration profile of carbon) is located at a depth of 10-2000 nm (0.01-2 micrometers; [0061]) which overlaps the claimed range of within 150 nanometers of the first top surface (the top surface of 1), that establishes a prima facie case of obviousness (MPEP 2144.05).
Regarding claim 21, Asayama et al. teach the semiconductor wafer of Claim 15, wherein the gettering layer includes a peak carbon concentration 1015-1022 atoms/cc ([0061]) which overlaps the clamed range of not less than 1 x 1015 atoms-per-cubic-centimeter, that establishes a prima facie case of obviousness (MPEP 2144.05).
Regarding claim 53, Asayama et al. teach a semiconductor wafer (1 and 3, Fig. 3E, [0064]) comprising: a substrate (1, Fig. 3E, [0060]) having a first top surface (the top surface of 1); an epitaxial layer (3; Fig. 3E, [0064]) on the first top surface (the top surface of 1; see Fig. 3E), the epitaxial layer (3) having a second top surface (the top surface of 3); and a gettering layer (second layer 4; Fig. 3E, [0060]) within the substrate (1), the gettering layer (4) including carbon ([0061]), wherein the gettering layer (4) getters a metal contamination ([0030]) when the semiconductor wafer is subjected to the metal contamination under heat (Asayama et al. teach the same carbon implantation as the current application and would have this same function).
Asayama et al. do not teach the epitaxial layer having a second top surface that forms a haze level between 0.05 and 0.26 parts-per-million; the gettering layer having thickness not more than 560 nanometers (emphasis added).
In the same field of endeavor of semiconductor manufacturing, Ishibashi et al. teach the epitaxial layer (the top epitaxial layer; [0073]) having a second top surface (the top surface of  the top epitaxial layer; [0073]) that forms a haze level between 0.05 and 0.26 parts-per-million (0.09 ppm; [0073]).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the inventions of Asayama et al. and Ishibashi et al., and use the polishing process as taught by Ishibashi et al., because the process can suppress the degradation of the flatness and the occurrence of particles, while keeping the thickness of the epitaxial layer on the front surface uniform as taught by Ishibashi et al. ([0061]). 
Regarding the limitation “the gettering layer having thickness not more than 560 nanometers”, parameters such as the thickness of gettering layer in the art of semiconductor manufacturing process are subject to routine experimentation and optimization to achieve the desired device performance during device fabrication ([0079] of Asayama et al.).   Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the thickness of gettering layer within the range as claimed in order to achieved the desired device performance ([0079] of Asayama et al.).
Regarding claim 56, Asayama et al. teach the semiconductor wafer of Claim 15, wherein the thickness of the gettering layer (4; [0079]).
Asayama et al. do not teach the thickness of the gettering layer is from 30 to 400 nanometers (emphasis added).
Parameters such as the thickness of gettering layer in the art of semiconductor manufacturing process are subject to routine experimentation and optimization to achieve the desired device performance during device fabrication ([0079] of Asayama et al.).   Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the thickness of gettering layer within the range as claimed in order to achieved the desired device performance ([0079] of Asayama et al.).
Regarding claim 57, Asayama et al. teach the semiconductor wafer of Claim 15.
Asayama et al. do not teach wherein the haze level is between 0.22 and 0.26 parts-per-million.
In the same field of endeavor of semiconductor manufacturing, Ishibashi et al. teach wherein the haze level ([0073]).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the inventions of Asayama et al. and Ishibashi et al., and use the polishing process as taught by Ishibashi et al., because the process can suppress the degradation of the flatness and the occurrence of particles, while keeping the thickness of the epitaxial layer on the front surface uniform as taught by Ishibashi et al. ([0061]). 
Ishibashi et al. do not teach the haze level is between 0.22 and 0.26 parts-per-million (emphasis added).
Parameters such as the haze level of the epitaxial layer in the art of semiconductor manufacturing process are subject to routine experimentation and optimization to achieve the desired flatness during device fabrication ([0060] of Ishibashi et al.).   Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the haze level of the epitaxial layer within the range as claimed in order to achieve the desired flatness during device fabrication ([0060] of Ishibashi et al.).
Regarding claim 58, Asayama et al. teach the semiconductor wafer of Claim 15. 
Asayama et al. do not teach wherein the second top surface has 2 or less epitaxial defects.
In the same field of endeavor of semiconductor manufacturing, Ishibashi et al. teach wherein the second top surface (the top surface of  the top epitaxial layer) has epitaxial defects (stacking faults; [0028]).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the inventions of Asayama et al. and Ishibashi et al., and use the polishing process as taught by Ishibashi et al., because the process can suppress the degradation of the flatness and the occurrence of particles, while keeping the thickness of the epitaxial layer on the front surface uniform as taught by Ishibashi et al. ([0061]). 
Ishibashi et al. do not teach the second top surface has 2 or less epitaxial defects (emphasis added).
Parameters such as the number of the epitaxial defects in the art of semiconductor manufacturing process are subject to routine experimentation and optimization to achieve the desired high quality epitaxial layer during device fabrication ([0028] of Ishibashi et al.).   Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the number of the epitaxial defects within the range as claimed in order to achieve the desired high quality epitaxial layer during device fabrication ([0028] of Ishibashi et al.).
Regarding claim 59, Asayama et al. teach the semiconductor wafer of Claim 15, wherein the gettering layer (4) is a single layer (4).
Regarding claim 60, Asayama et al. teach a substrate (1, Fig. 3E, [0060]) comprising a first top surface (the top surface of 1), and a gettering layer (second layer 4; Fig. 3E, [0060]) within the substrate (1). the gettering layer (4) including carbon ([0061]) and having a thickness.
Asayama et al. do not teach a substrate comprising a first top surface that has a haze level not more than 0.20 parts-per-million, the gettering layer having a thickness not more than 500 nanometers (emphasis added).
Regarding the limitation “the gettering layer having a thickness not more than 500 nanometers”, parameters such as the thickness of gettering layer in the art of semiconductor manufacturing process are subject to routine experimentation and optimization to achieve the desired device performance during device fabrication ([0079] of Asayama et al.).   Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the thickness of gettering layer within the range as claimed in order to achieved the desired device performance ([0079] of Asayama et al.).
In the same field of endeavor of semiconductor manufacturing, Ishibashi et al. teach a substrate (wafer substrate; [0028]) comprising a first top surface (the top surface of wafer substrate; [0028]) having a flat surface ([0028]) and a haze level to evaluate the flatness of the surface ([0060]).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the inventions of Asayama et al. and Ishibashi et al., and use the polishing process as taught by Ishibashi et al., because the process can suppress the degradation of the flatness and the occurrence of particles, while keeping the thickness of the epitaxial layer on the front surface uniform as taught by Ishibashi et al. ([0061]). 
Ishibashi et al. do not teach a substrate comprising a first top surface that has a haze level not more than 0.20 parts-per-million (emphasis added).
Parameters such as the haze level of the substrate, which is related to the flatness of the substrate surface, in the art of semiconductor manufacturing process are subject to routine experimentation and optimization to form a high quality epitaxial layer during device fabrication ([0028] of Ishibashi et al.).   Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the haze level of the substrate within the range as claimed in order to form a high quality epitaxial layer during device fabrication ([0028] of Ishibashi et al.).
Claims 27, 29-31, 33, 44 and 48 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Asayama et al. (JP 2010-040864, please see the machine translation in the IDS submitted 03/25/2020).
Regarding claim 27, Asayama et al. teach a semiconductor wafer comprising: a substrate (1, Fig. 3E, [0060]) having a first top surface (the top surface of 1); an epitaxial layer (3; Fig. 3E, [0064]) on the first top surface (the top surface of 1; see Fig. 3E), and a gettering layer (second layer 4; Fig. 3E, [0060]) within the substrate (1), the gettering layer (4) including carbon ([0061]), wherein a concentration profile of such carbon ([0061]) has a peak carbon concentration ([0061]) and a width (the thickness [0079]).
Asayama et al. do not teach a concentration profile of such carbon has a width of 100 nanometers or less at half of the peak carbon concentration (emphasis added).
Parameters such as the width of a concentration profile of such carbon, which corresponds to the thickness of the gettering layer, in the art of semiconductor manufacturing process are subject to routine experimentation and optimization to achieve the desired device performance during device fabrication ([0079] of Asayama et al.).   Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the width of a concentration profile of such carbon within the range as claimed in order to achieved the desired device performance ([0079] of Asayama et al.).
Regarding claim 29, Asayama et al. teach the semiconductor wafer of Claim 27, wherein the peak carbon concentration is 1015-1022 atoms/cc ([0061]) which overlaps the clamed range of between 1 x 1019 and 1 x 1021 atoms-per-cubic-centimeter, that establishes a prima facie case of obviousness (MPEP 2144.05).
Regarding claim 30, Asayama et al. teach the semiconductor wafer of Claim 27, wherein the peak carbon concentration is 1015-1022 atoms/cc ([0061]) which overlaps the clamed range of between 1 x 1017 and 1 x 1022 atoms-per-cubic-centimeter, that establishes a prima facie case of obviousness (MPEP 2144.05).
Regarding claim 31, Asayama et al. teach the semiconductor wafer of Claim 29, wherein the peak carbon concentration (the peak of the concentration profile of carbon) is located at a depth of 10-2000 nm (0.01-2 micrometers; [0061]) which overlaps the claimed range of within 150 nanometers of the first top surface (the top surface of 1), that establishes a prima facie case of obviousness (MPEP 2144.05).
Regarding claim 33, Asayama et al. teach the semiconductor wafer of Claim 30, wherein the peak carbon concentration (the peak of the concentration profile of carbon) is located at a depth of 10-2000 nm (0.01-2 micrometers; [0061]) which overlaps the claimed range of within 150 nanometers of the first top surface (the top surface of 1), that establishes a prima facie case of obviousness (MPEP 2144.05).
Regarding claim 44, Asayama et al. teach the semiconductor wafer of claim 27, wherein the carbon concentration profile ([0061]) including from the half of the peak carbon concentration up to the peak carbon concentration and down to the half of the peak carbon concentration is distributed along a depth direction of the semiconductor wafer (intrinsic property of the carbon implantation).
Regarding claim 48, Asayama et al. teach the semiconductor wafer of claim 27, wherein the gettering layer (4) has a thickness ([0079]).
Asayama et al. do not teach the gettering layer has a thickness not more than 560 nm (emphasis added).
Parameters such as the thickness of gettering layer in the art of semiconductor manufacturing process are subject to routine experimentation and optimization to achieve the desired device performance during device fabrication ([0079] of Asayama et al.).   Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the thickness of gettering layer within the range as claimed in order to achieved the desired device performance ([0079] of Asayama et al.).
Claims 49-50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Asayama et al. as applied to claim 27 above, and further in view of Ishibashi et al. (US 2012/0090536).
Regarding claim 49, Asayama et al. teach the semiconductor wafer of claim 27, wherein the epitaxial layer (3) has a second top surface (the top surface of 3).
Asayama et al. do not teach the epitaxial layer has a second top surface that forms a haze level less than 0.30 parts-per-million. 
In the same field of endeavor of semiconductor manufacturing, Ishibashi et al. teach the epitaxial layer (the top epitaxial layer; [0073]) has a second top surface (the top surface of  the top epitaxial layer; [0073]) that forms a haze level less than 0.30 parts-per-million (0.09 ppm; [0073]).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the inventions of Asayama et al. and Ishibashi et al., and use the polishing process as taught by Ishibashi et al., because the process can suppress the degradation of the flatness and the occurrence of particles, while keeping the thickness of the epitaxial layer on the front surface uniform as taught by Ishibashi et al. ([0061]). 
Regarding claim 50, Asayama et al. teach the semiconductor wafer of claim 27, wherein the epitaxial layer (3) has a second top surface (the top surface of 3).
Asayama et al. do not teach the epitaxial layer has a second top surface that forms a haze level between 0.05 and 0.26 parts-per-million. 
In the same field of endeavor of semiconductor manufacturing, Ishibashi et al. teach the epitaxial layer (the top epitaxial layer; [0073]) has a second top surface (the top surface of  the top epitaxial layer; [0073]) that forms a haze level between 0.05 and 0.26 parts-per-million (0.09 ppm; [0073]).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the inventions of Asayama et al. and Ishibashi et al., and use the polishing process as taught by Ishibashi et al., because the process can suppress the degradation of the flatness and the occurrence of particles, while keeping the thickness of the epitaxial layer on the front surface uniform as taught by Ishibashi et al. ([0061]). 

Response to Arguments
Applicant’s amendments, filed 06/30/2022, overcome the objections to the drawings, the title, and partially the rejections to claims 19, 22, 23, 25, 26, 28-36, 32, 35-38 and 40 under 35 U.S.C. 112.  The objections to the drawings, the title, and partially the rejections to claims 19, 22, 23, 25, 26, 28-36, 32, 35-38 and 40 under 35 U.S.C. 112 have been withdrawn.  The rejections to claim 37 under 35 U.S.C. 112 still stand.
Applicant's arguments with respect to claims 15, 27, 37, 53 and 60 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043. The examiner can normally be reached 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        10/7/2022